Citation Nr: 0942378	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from July 1983 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran's claim for service connection for a low back 
disability was originally included on appeal.  However, 
service connection for this disability was granted in a 
September 2006 rating decision, which represents a complete 
grant of the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran's right knee has range of motion from zero to 
90 degrees with pain, a history of surgery to repair a 
cartilage tear, and slight varus instability, but without 
evidence of additional limitation of motion due to pain, 
weakness, lack of endurance or incoordination.  

2.  The Veteran's arthritis of the left knee is productive of 
a range of motion from zero to 90 degrees with pain, but 
without evidence of additional limitation of motion due to 
pain, weakness, lack of endurance or incoordination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Code 5003-5260, 5261 (2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5003-5260, 5261 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with preadjudication VCAA 
notification for her right knee disability in a letter dated 
April 2005.  The notice included the type of evidence needed 
to substantiate the claims for increased evaluations.  She 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with her authorization VA would obtain private medical 
records on her behalf or she could submit the records.  The 
Veteran was informed of what evidence or information he was 
responsible for providing.  This letter provided the 
information required by Pelegrini.  

In regards to the notification required by Dingess, service 
connection has been granted, and the first three Dingess 
elements are substantiated.  Further notice in this regard is 
not required.  Furthermore, the right knee disability was 
assigned a rating code and disability rating by the July 1989 
rating decision which initially granted service connection.  
The Veteran was not provided with notification pertaining to 
the establishment of effective dates until April 2007, which 
was after the initial adjudication of the claim for an 
increased evaluation of the right knee.  The Veteran's claim 
has not been readjudicated since the receipt of this notice.  
As the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim for a higher rating, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  

In regards to the claim for a higher initial evaluation for 
the left knee disability, the courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, the Board finds that the duty to notify 
the Veteran has been met.  

The Board also finds that the duty to assist the Veteran has 
been completed.  Under 38 U.S.C.A. § 5103A, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  In this 
regard, the Veteran has been afforded current VA examinations 
of her disabilities.  In addition, all identified records 
that are available have been obtained.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the 10 percent evaluation for her 
right knee disability and the 10 percent initial evaluation 
for her left knee disability are inadequate to reflect the 
level of impairment that is caused by each disability.  She 
states that she has constant pain and stiffness that is 
moderate to severe in intensity, which often causes her to 
limp.  She also experiences grinding and popping of the 
knees.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that the left knee issue involves the 
Veteran's dissatisfaction with the initial rating for her 
disabilities assigned following the grant of service 
connection.  The Court has found that there is a distinction 
between a Veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the Veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the Veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In regards to the right knee disability, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board must still 
consider whether or not a staged rating is appropriate for 
the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for a 
status post partial medial menisectomy of the right knee was 
established in a July 1989 rating decision.  A 10 percent 
evaluation was assigned for this disability, which currently 
remains in effect.  The Veteran submitted her current claim 
for an increased evaluation in January 2005.  

Service connection for degenerative arthritis of the left 
knee as secondary to the right knee disability was 
established in a September 2005 rating decision.  A 10 
percent evaluation was assigned for this disability, 
effective from January 2005.  

The Veteran's knee disabilities are each evaluated under the 
rating code for degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Normal range of motion of the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

Flexion of the knee that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

As for the right knee, the Board notes that the Veteran is 
also evaluated under the rating code for removal of the 
semilunar cartilage, symptomatic.  However, the highest 
evaluation available under this rating code is 10 percent, 
which is currently in effect.  38 C.F.R. § 4.71a, Code 5259.  
Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint is evaluated as 20 
percent disabling.  38 C.F.R. § 4.71a, Code 5258.  

VA treatment records dated July 2004 show that the Veteran 
experienced crepitance of both knees.  

Private medical records from January 2005 note that the 
Veteran walked with a normal gait.  There was slight soft 
tissue swelling of both knees, but no effusion of either 
knee.  There was no erythema or ecchymosis.  The Veteran had 
tenderness over the medial joint line, more on the right.  
There was pain with patellar compression, more on the right.  
The range of motion of both knees was from zero to 135 
degrees with slight pain at the end of flexion only on the 
right.  There was pain with McMurray's test in both knees, 
but no pain with knee extension against resistance.  The knee 
ligaments were intact for both knees.  Sensation and motor 
strength was normal bilaterally.  An X-ray study could not be 
conducted.  The examiner stated that clinically this was 
probably arthritis and a component of patellofemoral pain in 
both knees.  

Additional February 2005 private medical records note that 
the examination findings were the same as in January.  Range 
of motion remained zero to 135 degrees, with pain at the end 
of flexion, more on the right.  X-ray studies of both knees 
showed mild to moderate arthritis.  

The Veteran was provided a VA examination of the joints in 
May 2005.  The claims folder was reviewed by the examiner.  
The most recent medical records were not in the claims folder 
although they were supplied by the Veteran.  The Veteran was 
followed at a VA facility for her knee disabilities.  She had 
been prescribed oral pain medications as well as liniments.  
She had also been seen on a fee basis by private physicians, 
one of whom had treated her with steroid injections.  

The Veteran stated that standing or walking a half hour would 
increase the pain in the right and left knee to a level of 5-
10 on a scale of 10, depending on the degree of activity.  
There would be pain of 5-6 out of 10 when sitting.  Stairs 
produced a crushing pain in both knees to a level of 6-10 out 
of 10.  She stated that she experienced grinding, rubbing, 
and popping with activity.  The Veteran used pain medication 
as well as ice and heat.  She reported daily flare-ups to a 
level of 5-10 out of 10.  These flare-ups would last all day 
and night and would require her to stop all activities and 
elevate her legs on pillows.  

The Veteran further reported redness with swelling of both 
knees.  She also reported warmth on swelling and flare-ups.  
Tenderness was present at all times.  The Veteran said that 
there was weakness with walking.  Stiffness was also present 
100 percent of the time, and both knees would lock one to 
three times each week, especially on steps.  She reported 
instability of both knees two or three times a week.  She did 
not use a cane or assistive device but did have a right knee 
brace issued by VA.  The Veteran also described how the pain 
and stiffness affected her activities of daily living and her 
employment.  

On examination the Veteran had right knee flexion to 90 
degrees with a pain level of 7 on a scale to 10.  Extension 
was to zero degrees.  Repetitive motion increased the pain 
level to 8 out of 10 after only 3 repetitions.  There was no 
increased weakness, decreased endurance or incoordination.  
Left knee flexion was also to 90 degrees with a pain level of 
7-8 out of 10.  Repetitive motion of 4 to 5 repetitions 
increased the pain level to 7 out of 10.  There was no 
increased weakness, decreased endurance or incoordination.  
There was tenderness to palpation of each knee, without 
redness, warmth or effusion.  Lower extremity strength was 
5/5.  Sensation was intact except for a slight decrease in 
the right great toe.  She had no gross knee deformities and 
used no assistive devices.  The Veteran had pain on all 
maneuvers.  The medial and collateral ligaments were stable 
although it was difficult to perform those maneuvers 
secondary to pain.  The Veteran's gait was slow and both legs 
were held stiffly.  The February 2005 X-ray studies were 
reviewed.  The diagnosis was partial right medial 
meniscectomy with residual pain and degenerative arthritis.  
There was also evidence of degenerative arthritis of the left 
knee.  

A June 2005 letter from the Veteran's chiropractor notes 
among other things that the Veteran has constant pain in both 
knees.  

VA records from July 2005 show that the Veteran's chief 
complaint was right knee pain.  Arthroscopic surgery had been 
performed in 1988 which apparently found a medial meniscus 
tear.  The Veteran reported that she continued to have a lot 
of pain even with therapy.  The pain had become worse over 
the years and she now had constant focal aching and 
occasionally focal sharp pain or so on the medial aspect of 
the right knee.  On examination, her gait was still and 
slightly antalgic on the right.  There was no redness, 
swelling or effusion but there was mild warmth and 
tenderness.  There was also mild reducible varus instability.  
There was good range of motion and normal strength.  The 
assessment stated that the Veteran would benefit from a knee 
brace.  

The Veteran underwent a private neurological evaluation in 
December 2005.  Although this examination was mainly of the 
back, testable weakness in all muscles below the knee was 
noted, which was felt to be secondary to her left knee 
disability.  She had trouble with knee flexion and extension, 
inversion, eversion, dorsiflexion, plantar flexion and 
extensor hallucic longus, all on the left.  The right side 
was 5/5.  

The Veteran underwent private magnetic resonance imaging 
(MRI) studies of each knee in February 2006.  The study of 
the right knee revealed grade 2 to 3 cartilage injury of the 
median ridge in the patella, but was otherwise unremarkable.  
The left knee study showed small joint effusion and mild 
degenerative joint disease, with no evidence of meniscal tear 
or major ligamentous injury.  

March 2006 private medical records showed mild swelling of 
both knees.  The range of motion of both knees was about zero 
to 120 degrees with pain, more on the left.  The knee 
ligaments were intact.  Sensation and motor strength was 
normal.  The MRI studies were reviewed and arthritis of the 
left knee was noted.  The examiner also believed the 
cartilage injury to the right patella represented arthritis.  
She received steroid injections for both knees.  

Private medical records from April 2006 note that the Veteran 
complained of low back pain that radiated into her hips as 
well as pain in both knees and both legs.  She believed that 
the knee pain was her biggest issue.  Her past surgical 
history was significant for arthroscopy of the right knee.  
On examination of the knees, there was tenderness along both 
joint lines, both medially and laterally.  There were 
positive McMurray signs both medially and laterally in both 
knees.  The diagnostic impression included bilateral knee 
arthritis.  

November 2006 private medical records state that the Veteran 
walked with a slight antalgic limp of the right leg.  There 
was slight swelling of both knees, but no erythema or 
ecchymosis.  She had tenderness over the medical joint line, 
more so on the right.  There was also pain on the end of 
flexion, more so on the right.  The range of motion of both 
knees was about zero to 130 degrees.  The ligaments were 
intact, and sensation and motor strength was normal.  She had 
steroid injections of both knees.  

Right Knee

The Board finds that entitlement to an evaluation in excess 
of 10 percent is not warranted for the right knee disability.  

The Veteran is already in receipt of a 10 percent evaluation 
under the rating code for removal of the semilunar cartilage.  
This is the highest evaluation available under this rating 
code.  38 C.F.R. § 4.71a, Code 5259.  A 20 percent evaluation 
is available for dislocation of the semilunar cartilage.  The 
February 2006 MRI noted a cartilage injury of the median 
ridge in the patella.  However, this study further noted that 
the findings were otherwise unremarkable, and no findings 
pertaining to the semilunar cartilage were noted.  Therefore, 
without evidence of a dislocation of the semilunar cartilage, 
a 20 percent evaluation may not be assigned under this rating 
code for any part of the period on appeal.  38 C.F.R. 
§ 4.71a, Code 5258.  

The rating codes for limitation of extension and flexion also 
fail to show that an increased evaluation is warranted.  
Every examination shows that the Veteran has full extension 
of the right knee, which precludes a compensable evaluation 
under this rating code.  38 C.F.R. § 4.71a, Code 5261.  The 
examination which revealed the most limitation of flexion was 
the May 2005 VA examination, which showed that flexion was 
limited to 90 degrees.  However, this is still short of the 
60 degrees of flexion required for even a zero percent 
evaluation under this rating code.  38 C.F.R. § 4.71a, Code 
5260.  The July 2005 examination also noted increased pain on 
repetition but without additional limitation of the range of 
motion, and without increased weakness, decreased endurance 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore, there is no basis for an evaluation of more than 
10 percent based on limitation of motion at any point during 
the period on appeal.  

The Board has considered entitlement to an increased 
evaluation based on impairment of the knee due to recurrent 
subluxation or instability.  Although the July 2005 VA 
examination showed mild reducible varus instability, every 
other examination conducted before and after July 2005 found 
that the right knee was stable.  Accordingly, a separate 10 
percent evaluation for instability under 38 C.F.R. § 4.71a, 
Code 5257, is not in order.  

An evaluation under 38 C.F.R. § 4.71a, Code 5259 requires 
consideration of sections 4.40 and 4.45 because removal of 
the semilunar cartilage may result in complications producing 
loss of motion.  VAOPGCPREC 9-98.  However, while the 
evidence shows painful motion of the right knee, a separate 
evaluation is not warranted for the Veteran because, as 
previously discussed, her pain does not result in limitation 
of motion to even the criteria required for a zero percent 
rating under 38 C.F.R. § 4.71a, Codes 5260, 5261.  This also 
precludes separate evaluations for loss of both extension and 
flexion of the knee.  VAOPGCPREC 9-04.

Left Knee

The evidence does not support entitlement to an evaluation in 
excess of 10 percent for the left knee.  The rating codes for 
limitation of extension and flexion do not indicate that an 
increased evaluation is warranted.  Every examination shows 
that the Veteran has full extension of the left knee, which 
precludes a compensable evaluation under this rating code.  
38 C.F.R. § 4.71a, Code 5261.  The examination which revealed 
the most limitation of flexion was the May 2005 VA 
examination, which showed that flexion was limited to 90 
degrees.  However, this is still short of the 60 degrees of 
flexion required for a zero percent evaluation under this 
rating code.  38 C.F.R. § 4.71a, Code 5260.  The July 2005 
examination also noted increased pain on repetition but 
without additional limitation of the range of motion, and 
without increased weakness, decreased endurance or 
incoordination.  The December 2005 private neurological 
evaluation described weakness in all muscles below the left 
knee and problems with flexion and extension but did not 
describe the range of motion.  Subsequent examinations have 
shown extension to zero degrees and flexion ranging from 120 
to 130 degrees. Therefore, there is no basis for an 
evaluation of more than 10 percent based on limitation of 
motion at any point during the period on appeal.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261.  

The Board has considered entitlement to increased evaluations 
under other rating codes but none are applicable.  Although 
the Veteran has complained of instability of the left knee, 
every objective examination and test found that the left knee 
was stable.  The February 2006 MRI showed mild degenerative 
joint disease but no evidence of meniscal tear or ligamentous 
injury.  There is no evidence of ankylosis.  Therefore, there 
is no basis for an increased rating under any of these rating 
codes.  Furthermore, as none of these rating codes are 
applicable, there is no basis for separate evaluations based 
on limitation of motion and instability, or limitation of 
both flexion and extension.  38 C.F.R. § 4.71a, Codes 5256, 
5257, 5258, VAOPGCPREC 9-98, VAOPGCPREC 9-04.  

Extraschedular

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. In this case, as discussed above, the rating 
criteria appropriate for knee disabilities adequately 
contemplate the service-connected conditions at issue. Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, is not required.  Thun v. Shinseki, F.3d 1366 
(Fed. Cir. 2009).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


